Citation Nr: 9921967	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear 
hearing loss.

2. Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from May 1979 to February 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in January 1998.  A statement of the case was mailed 
to the veteran in February 1998.  The veteran's substantive 
appeal was received in March 1998.



REMAND

Left Ear

With regard to the left ear, the service medical records 
showed that audiometric testing during the veteran's 
enlistment examination showed pure tone thresholds in 
decibels in the left ear as follows:  20 dB at 500 Hz., 5 dB 
at 1000 Hz., 5 dB at 2000 Hz., 25 dB at 3000 Hz., 20 dB at 
4000 Hz., and 35 dB at 6000 Hz.  The veteran was again 
afforded audiometric testing during his separation 
examination.  At that time, the examination showed pure tone 
thresholds in decibels in the left ear as follows:  10 dB at 
500 Hz., 10 dB at 1000 Hz., 10 dB at 2000 Hz., 25 dB at 3000 
Hz., 30 dB at 4000 Hz, and 25 dB at 6000 Hz.  Thus, the 
veteran's hearing acuity at 1000 Hz., 2000 Hz., and 4000 Hz. 
was shown as worse while his hearing acuity at 500 and 6000 
Hz was shown as better and his hearing at 3000 Hz was the 
same.  

The RO in April 1997 denied the veteran's claim for left ear 
hearing loss on the basis that it was not well grounded as he 
did not currently have a hearing loss in that ear which met 
the criteria of 38 C.F.R. § 3.385 (1998).

Subsequently the veteran submitted post-service medical 
records documenting audiometric testing from 1990 and 1997.  
Specifically, the veteran's reports from 1990 showed pure 
tone thresholds in decibels in the left ear as follows:  10 
dB at 500 Hz., 0 dB at 1000 Hz., 20 dB at 2000 Hz., 45 dB at 
3000 Hz., 50 dB at 4000 Hz., and 45 dB at 6000 Hz.  In 1997, 
the veteran's audiometric examination showed pure tone 
thresholds in decibels in the left ear as follows:  5 dB at 
500 Hz., 0 dB at 1000 Hz., 25 dB at 2000 Hz., 55 dB at 3000 
Hz., 50 dB at 4000 Hz., and 55 dB at 6000 Hz.  Thus, the 
veteran currently has a hearing disability per 38 C.F.R. 
§ 3.385 (1998).  

Subsequently the RO in the supplemental statement of the case 
found that a left ear hearing loss was not incurred in 
service.

In view of Hensley v. Brown, 5 Vet. App. 155 (1993) the Board 
finds that an audiometric examination and a medical opinion 
are needed.  


Right Ear

With regard to hearing loss of the right ear, in a September 
1981 rating decision, the RO denied the veteran's claim for 
service connection for right ear hearing loss.  The RO 
determined that preexisting right ear hearing loss was not 
aggravated during service as the slight change in the 
veteran's hearing at discharge was a normal progression and 
not due to aggravation in service.  The veteran was provided 
notice of his procedural and appellate rights in an October 
1981 letter; however a notice of disagreement was not 
received within the subsequent one-year period.  The RO's 
September 1981 rating decision denying service connection for 
right ear hearing loss was a final decision and the last 
final decision of record.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1998).

When a claim has been disallowed by the RO , it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West1991); 38 C.F.R. § 
3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final disallowance of record was 
the RO's September 1981 decision.  Second, if the evidence is 
new and material, the Board must reopen the claim and review 
all the evidence of record to determine the outcome of the 
claim on the merits.  The first step involves three 
questions: (1) Is the newly presented evidence "new" (not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record)? (2) Is it "probative" of the issues at hand? 
(3) If it is new and probative, then, in light of all of the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO used the Colvin test.  As such, this 
case needs to be remanded for the RO to consider 38 C.F.R. § 
3.156(a) as specified in Hodge.

Further, the Board notes that in Elkins v. West, 12 Vet. App. 
209 (1999), the Court held that the process for reopening 
claims under the Federal Circuit's holding in Hodge, consists 
of three steps:  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  In light of the foregoing, the RO should 
also follow the directives of Elkins.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be afforded an 
audiometric examination to determine the 
current nature, extent, and 
manifestations of any left ear hearing 
loss disability.  All indicated testing 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

A) Does the record establish that the 
veteran had a pre-existing left ear 
hearing loss disability at the time of 
his entry onto active service?  In 
forming an opinion as to whether a pre-
existing disability existed at the time 
of entry onto active duty?

B) If the veteran had a pre-existing left 
ear hearing loss disability at the time 
of his entry into service, did that 
disorder undergo an increase in 
disability during service?  Further, if 
such an increase in disability occurred, 
was the increase in disability beyond 
that to be expected due to the natural 
progression of the disorder?

C) If the veteran did not have a left ear 
hearing loss disability prior to entry 
into service, was his current left ear 
hearing loss disability manifest during 
his period of service?  

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for left ear hearing 
loss.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

3.  The RO should again review the 
veteran's claim in light of the 
directives of Hodge and Elkins.  Pursuant 
to 38 C.F.R. § 3.156, the RO should 
determine if new and material evidence 
has been submitted to reopen the claim 
for service connection for right ear 
hearing loss, and, if so, whether the 
claim is well-grounded.  If the claim is 
reopened and found to be well-grounded 
the RO should evaluate the claim on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




